Citation Nr: 1643519	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), anxiety, and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
September 2010 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2013 the Veteran submitted physician's questionnaire, correspondence from South Oaks Hospital, Dr. G.A. treatment records, and South Oaks Hospital treatment records.  The Veteran's representative stated in an October 2016 appellate brief that the documents submitted in April 2013 had not been initially reviewed by the RO.  On review of the electronic record, it does not appear that the records referenced in the April 2013 submission have been associated with the file.  The Veteran details what is included in the submission as concludes "see attached."  The statement is of record; any attachment, however, is not.  

A July 2011 physician's questionnaire from a Dr. L. was listed as evidence reviewed by the RO in the March 2013 Statement of the Case (SOC).  The March 2013 SOC lists Dr. G.A. treatment records dated October 2009 through May 2010 as evidence considered.  However, the Dr. G.A. treatment records submitted by the Veteran are dated October 2009 through June 2010, thus it is unclear if the treatment records referred to in the April 2013 submission were reviewed in their entirety by the RO.  Similarly, the SOC lists South Oaks Hospital treatment records dated April 2005 through October 2009, however, the South Oaks Hospital treatment records submitted by the Veteran cover the time period of September 2004 to October 2009, thus it does not appear that these records were reviewed.  Additionally the March 2013 SOC does not list the March 2013 correspondence from South Oaks Hospital as evidence reviewed.  Thus, on remand, the RO should determine whether the records were associated with the file.  If not, the Veteran should be afforded the opportunity to submit those records again.  Then, the RO should review any records submitted. 

The Veteran was provided with an August 2010 VA examination.  The examiner noted that the Veteran's symptoms of frequent somatic complaints, worry, and lack of self-assertion are associated with his personality disorder.  The examiner associated the Veteran's symptoms of mild memory loss to his depression or anxiety.  The examiner found the Veteran's MDD represents a continuation of the depression he had been treated for since 2004.  The examiner concluded that because the Veteran's MDD first appeared in 2004 it was not etiologically related to his active service.  The examiner found the Veteran did not meet the criteria for PTSD because his symptoms that would support a diagnosis of PTSD were a result of his MDD.  The examiner also noted that these symptoms were not etiologically related to the in-service stressor event described by the Veteran because his symptoms of somatization, anxiety, and depression, were present during his active service prior to the occurrence of the in-service stressor event, and thus could not be as a result of the event.  

The Board finds the August 2010 VA examiners opinion to be inadequate.  The examiner noted some of the Veteran's symptoms were associated with a diagnosed personality disorder while others were associated with his MDD however, the examiner failed to provide a rationale detailing how he was able to determine which symptoms were associated with which diagnosis.  Moreover, the examiner stated that the Veteran's MDD was not etiologically related to his active service because it was not present until 2004; however, in the nexus opinion provided for PTSD the examiner stated that the Veteran's symptoms of anxiety, somatization, and depression were present during his active service.  Thus, as the VA examiner did not provide a thorough rationale and included inconsistent statements a new VA opinion must be obtained on remand.  

Additionally, the Veteran has provided statements indicating that because he had worked for over 20 years at the Northport VA medical Center (VAMC) he wished to have his VA examination at a different VAMC.  See, July 2011 Veteran Statement and March 2013 VA Form 9.  As such, the Veteran should be provided with a VA examination scheduled at a VAMC other than the Northport VAMC.    

The Veteran has reported that he has been receiving treatment for his psychiatric disability at the Northport VAMC.  However, the most recent VA treatment records associated with the Veteran's claims file are form February 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include records dated after February 14, 2013.   

2.  Review the record to determine whether the records referred to by the Veteran in the April 2013 submission have been obtained.  See VBMS record dated 4/3/2013, VA 21-4138 Statement in Support of Claim.  If that evidence is not of record, contact the Veteran and ask that he re-submit that evidence or any appropriate consent and release necessary to VA to obtain that evidence.  

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination, at a VAMC other than the Northport VAMC, if possible, to determine the current nature and likely etiology of any diagnosed psychiatric disability, to include PTSD.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to the following:

a)  Diagnose any and all present psychiatric disabilities.

The examiner is asked to differentiate those psychiatric symptoms that are attributable to any diagnosed personality disorder from symptoms attributable to any diagnosed psychiatric disability.  If it is not possible to differentiate what portion of each symptom is attributable to each diagnosis, the examiner should state this in his or her report, complete with supporting rationale. 

b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether the alleged stressor of falling overboard was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor.  

c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  The claims file must be made available to the examiner for review in conjunction with the examination 

4.  The RO should then re-adjudicate the claim on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


